United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT




                                    __________

                                    No. 98-2689
                                    ___________


United States of America,               *
                                        *
             Appellee,                  *
                                        *
   vs.                                  * Appeal from the United
                                        * States District Court
Ronald W. Schmitz,                      * for the Northern District
                                        * of Iowa.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                        *
                                    __________

                            Submitted: December 15, 1998

                            Filed: January 6, 1999

                                    __________

Before BEAM and LOKEN, Circuit Judges, and BOGUE,1 District Judge.
                               _________

PER CURIAM.




         The Honorable Andrew W. Bogue, Senior United States District Judge for the
         1

District of South Dakota, sitting by designation.
    Ronald W. Schmitz appeals his jury conviction and resulting sentence of sixty
months for conspiracy to commit money laundering, various evidentiary rulings and
the district court’s2 denial of various post-trial motions. Schmitz raises several
arguments related to the admission of evidence offered by the government, the district
court’s limiting of his examination of his coconspirator regarding plea and forfeiture
deals, and in the sufficiency of the evidence in general. Schmitz also raises arguments
concerning pre-trial discovery in the case and claims that the district court’s refusal to
give a jury instruction regarding the definition of money laundering was in error.
Finally, Schmitz claims that the sentencing process constitutes an unconstitutional bill
of attainder.


   Having reviewed the parties’ briefs and submissions, we conclude the judgment of
the district court was correct. Because Schmitz’s appeal involves the straightforward
application of settled principles of law, we conclude that a discussion of the issues by
the panel will serve no useful purpose. We have carefully reviewed Schmitz’s
arguments and find them to be without merit. Accordingly, we affirm. See 8th Cir. R.
47B.


   A true copy.


   Attest:


       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
         The Honorable Michael J. Melloy, Chief Judge, United States District Court
for the Northern District of Iowa.
                                            2